Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00856-CR

                                   Daniel Miley SMITH,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR2191
                       Honorable Raymond Angelini, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we REFORM the judgment to delete
Smith’s requirement to pay attorney’s fees, and AFFIRM the judgment as reformed.

       SIGNED November 13, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice